Title: To Thomas Jefferson from John Trumbull, 10 October 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 10th. October 1789.

Since I received your last from Paris the 26th. 7bre. expressing your approbation of what I had done in regard to your Voyage, and one from Mr. Cutting of Havre announcing your arrival there on the 29th. I have been anxiously waiting to learn your arrival at Cowes, that I might have the pleasure of once more thanking you for your kindness, and wishing you personally a safe and happy Voyage:—But the badness of the weather which has hitherto detaind the Clermont in the Downs has doubtless confined you also to Havre:—I hope the moment of your Embarkation is now nigh, and that after so many Westerly Gales, we shall have an Easterly Wind to give us quick and pleasant passages. I should have the greatest pleasure in embracing your kind invitation, and feel myself highly honor’d by it:—but the Ship on board which I sail is gone down the River. My baggage is on board, and I expect to be order’d  to Gravesend to Embark tomorrow or next day:—As She sails for N. York, at the moment you do for Virginia, we shall probably arrive as early as you, and I shall save a long journey by Land, at a very unpleasant season of the year and two or three weeks of Delay, which would be renderd more tedious by the Contrast of the time passd in your society.
I enclose your Accounts, a few Bills of the Articles last purchas’d, and a Draft of Mr. E. Lawrence on Mr. Thomas Auldjo at Cowes for the Ballance. From Mr. Auldjo you will doubtless receive every civility and assistance.
In a Letter which I lodgd for you at Cowes a week since, I acquainted you with the Change I had been obligd to make in my bargain for your Passage:—It now stands thus:—that you pay One hundred Guineas for the Ship, and Ships provisions; that you furnish yourself such fresh Provisions, Wines and Delicacies as you please:—that the Ship shall wait for you at Cowes three days and if you do not ultimately sail in her in that time, you forfeit fifty Guineas for her Detention:—I was on the point of parting with the bargain when these terms were insisted on by Mr. Stevenson, who is the Ship’s principal agent in opposition to Mr. Lawrence, his joint but not equal in her affairs, but as she was gone down the River the morning I got your last instructions; as there was no other to sail in some weeks, as there was almost a Certainty of your meeting Her, and if the wind had been fair you would have lost no time, I thought it wiser to Close with a bad bargain than to hazard a worse, in addition to Delay. Nothing I hope can prevent you being in time, as She cannot get out of the Downs with a Westerly Wind, and as while I am writing the Wind is perfectly fair for you and the Weather moderate.
I forgot to add that the hundred Guineas are to be paid here:—This will be easy by your Draft on Grand in favor of Auldjo or Lawrence, but least any difficulty should occur, I think you should have the address of Mr. Parker which is No. 2 Leicester Square:—He will remain here some time and you are therefore sure of his assistance if anything should occur after I am gone.
While I am writing I see your Letter of yesterday to Mr. Cutting: He is confin’d by illness. I have therefore been at the Treasury, and have obtain’d this additional protection for the boxes at Portsmouth. Orders are gone to the Custom House for the purpose, and will arrive in perfect time: I am doubly happy to have had the power to render you this last service. I shall enclose (if I have time before  the Post goes out) a Copy of the Request I wrote on this Occasion to Mr. Pitt, that you may judge whether I have so far committed your name, as to render any note of Thanks on your part proper:—I shall write one in my own name:—I gave you no notice at Havre because I did not know how far my application might succeed, and if it had not met success it was unnecessary you should hear any thing of it.
We just learn that Mrs. Church leaves New York on board the October packet. We shall not therefore have the Happiness to see her.
beg to be rememberd to the young Ladies and with the warmest wishes for your safe and pleasant Voyage and Arrival, I remain Your Oblig’d. & faithful friend & servant,

Jno Trumbull

